DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. § 103 as being unpatentable over International Patent Application Publication No. WO 2015/200426 A1 (herein “Osby”).
As to claims 1, 4-6, and 8: Osby describes compositions comprising ethylene-carbon monoxide copolymers (see p. 2, ll. 14-16). The polymers are made in a high pressure, free-radical polymerization (see p. 14, ll. 18-29). Osby discloses carbon monoxide contents of the polymers of 0.5 to 10.0 wt% (see p. 6, ll. 13-20), and these values fall within the presently recited range. Osby further discloses densities of the polymers of 0.912 to 0.980 g/cc and intermediate values (see p. 7, ll. 17-29), and these values fall within the range presently recited in claim 6. Osby further discloses melting points of the polymers of 105 to 108 °C (see p. 9, ll. 4-7), and these values overlap the range presently recited in claim 5. Osby further discloses a relationship among the melting point and the density (see p. 9, ll. 1-3) which overlaps the presently recited relationship.
Osby does not specifically disclose an embodiment of a polymer which satisfies the presently recited relationship among melting point and density.
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the polymers within the scope of Osby’s disclosure. In light of Osby’s disclosure of suitable values of the melting point and density of the disclosed polymers, one of ordinary skill in the art would have been motivated to make Osby’s polymers having any of the values of the melting point and density within the disclosed ranges, including those values which fall within the scope of the presently recited relationship. Because Osby’s relationship among melting point and density is open-ended with respect to the lower limit of the melting point (that is, because Osby’s inequality encompasses all of the values of the melting point below the disclosed relationship with density), one of ordinary skill in the art would have had a reasonable expectation that Osby’s polymers could be made with melting points falling within the scope of the presently recited inequality. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made polymers according to Osby which have values of the melting point and density which fall within the scope of the presently recited relationship.
As to claim 3: Osby further discloses melt index (I2) values of the polymer of 0.1 to 30 g/10 min and intermediate values (see p. 6, l. 24 to p. 7, l. 8) which fall within the presently recited range.
As to claim 7: Osby further discloses amyl group contents of the polymer of greater than 1.5 per 1000 carbon atoms (see p. 9, ll. 8-10) which falls within the presently recited range.
As to claims 9-10: Osby further discloses that the composition may include a second ethylene-based polymer such as an LDPE or others (see p. 9, l. 24 to p. 10, l. 12).
As to claims 11-13: Osby further discloses that the compositions may be formed into films by extrusion lamination (see p. 19, ll. 18-23).

Claims 1, 3-8, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over International Patent Application Publication No. WO 2015/200430 A1 (herein “Berbee”).
As to claims 1, 4-6, and 8: Berbee describes compositions comprising ethylene-carbon monoxide copolymers (see p. 7, ll. 14-18). The polymers are made in a high pressure, free-radical polymerization (see p. 3, ll. 27-31). Berbee discloses carbon monoxide contents of the polymers of 0.5 to 10.0 wt% (see p. 8, ll. 19-21), and these values fall within the presently recited range. Berbee further discloses densities of the polymers of 0.912 to 0.980 g/cc and intermediate values (see p. 8, ll. 1-5), and these values fall within the range presently recited in claim 6. Berbee further discloses melting points of the polymers of 105 to 108 °C (see p. 7, ll. 27-30), and these values overlap the range presently recited in claim 5. Berbee further discloses a relationship among the melting point and the density (see p. 7, ll. 21-26) which overlaps the presently recited relationship.
Berbee does not specifically disclose an embodiment of a polymer which satisfies the presently recited relationship among melting point and density.
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the polymers within the scope of Berbee’s disclosure. In light of Berbee’s disclosure of suitable values of the melting point and density of the disclosed polymers, one of ordinary skill in the art would have been motivated to make Berbee’s polymers having any of the values of the melting point and density within the disclosed ranges, including those values which fall within the scope of the presently recited relationship. Because Berbee’s relationship among melting point and density is open-ended with respect to the lower limit of the melting point (that is, because Berbee’s inequality encompasses all of the values of the melting point below the disclosed relationship with density), one of ordinary skill in the art would have had a reasonable expectation that Berbee’s polymers could be made with melting points falling within the scope of the presently recited inequality. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made polymers according to Berbee which have values of the melting point and density which fall within the scope of the presently recited relationship.
As to claim 3: Berbee further discloses melt index (I2) values of the polymer of 1.0 to 50 g/10 min and intermediate values (see p. 7, l. 19) which fall within the presently recited range.
As to claim 7: Berbee further discloses amyl group contents of the polymer of greater than 1.5 per 1000 carbon atoms (see p. 8, ll. 28-30) which falls within the presently recited range.
As to claims 9-10: Berbee further discloses that the composition may include a second ethylene-based polymer such as an LDPE or others (see p. 9, l. 24 to p. 10, l. 12).
As to claims 11-12: Berbee further discloses that the compositions may be formed into films (see p. 14, ll. 5-15).
As to claim 13: Berbee further discloses that the compositions may be formed into a coating (see p. 14, l. 7). Berbee does not specifically disclose the recited processes of extrusion coating or extrusion lamination. The present limitations refer to processes of forming a coating rather to the than any particular structural characteristics of a coating. The limitations are thus product-by-process limitations. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e. that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no such criticality of the method of making the recited coatings to the structure of the coatings has been demonstrated, the claim stands properly suggested by Berbee, notwithstanding any difference in the method by which Berbee’s coating is made.


Claims 1 and 3-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2015/0299493 A1 (herein “Karjala”).
As to claims 1, 4-6, and 8: Karjala describes compositions comprising ethylene-carbon monoxide copolymers (see ¶¶ [0004]-[0005]). The polymers are made in a high pressure, free-radical polymerization (id.). Karjala discloses carbon monoxide contents of the polymers of greater than zero to 5 wt% and intermediate values (see ¶¶ [0017]-[0021]), and these values fall within the presently recited range. Karjala further discloses densities of the polymers of 0.910 to 0.950 g/cc and intermediate values (see ¶¶ [0028]-[0033]), and these values fall within the range presently recited in claim 6. Karjala further discloses melting points of the polymers of 105 to 108 °C (see ¶¶ [0043]-[0044]), and these values overlap the range presently recited in claim 5. Karjala further discloses a relationship among the melting point and the density (see ¶¶ [0026]-[0027]) which overlaps the presently recited relationship.
Karjala does not specifically disclose an embodiment of a polymer which satisfies the presently recited relationship among melting point and density.
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the polymers within the scope of Karjala’s disclosure. In light of Karjala’s disclosure of suitable values of the melting point and density of the disclosed polymers, one of ordinary skill in the art would have been motivated to make Karjala’s polymers having any of the values of the melting point and density within the disclosed ranges, including those values which fall within the scope of the presently recited relationship. Because Karjala’s relationship among melting point and density is open-ended with respect to the lower limit of the melting point (that is, because Karjala’s inequality encompasses all of the values of the melting point below the disclosed relationship with density), one of ordinary skill in the art would have had a reasonable expectation that Karjala’s polymers could be made with melting points falling within the scope of the presently recited inequality. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made polymers according to Karjala which have values of the melting point and density which fall within the scope of the presently recited relationship.
As to claim 3: Karjala further discloses melt index (I2) values of the polymer of 3 to 30 g/10 min and intermediate values (see ¶¶ [0013] and [0052]-[0053]) which fall within the presently recited range.
As to claim 7: Karjala further discloses amyl group contents of the polymer of greater than 1.5 per 1000 carbon atoms (see ¶ [0048]) which falls within the presently recited range.
As to claims 9-10: Karjala further discloses that the composition may include a second ethylene-based polymer such as an LDPE or others (see ¶ [0071]).
As to claims 11-13: Karjala further discloses that the compositions may be formed into films by extrusion coating (see ¶ [0100]).


Claims 1 and 3-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2019/0136050 A1 (herein “Karjala 2019”).
As to claims 1, 4-6, and 8: Karjala 2019 describes compositions comprising ethylene-carbon monoxide copolymers (see ¶¶ [0011]-[0012]). The polymers are made in a high pressure, free-radical polymerization (see ¶ [0015]). Karjala 2019 discloses carbon monoxide contents of the polymers of greater than zero to 30 wt% and intermediate values (see ¶¶ [0020]-[0022]), and these values overlap the presently recited range. Karjala 2019 further discloses densities of the polymers of 0.920 to 0.930 g/cc and intermediate values (see ¶¶ [0032]-[0042]), and these values fall within the range presently recited in claim 6. Karjala 2019 further discloses melting points of the polymers of 101 to 113 °C and intermediate values (see ¶¶ [0043]-[0047]), and these values overlap the range presently recited in claim 5. Karjala 2019 further discloses a relationship among the melting point and the density (see ¶¶ [0027]-[0031]) which overlaps the presently recited relationship.
Karjala 2019 does not specifically disclose an embodiment of a polymer which satisfies the presently recited relationship among melting point and density.
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the polymers within the scope of Karjala 2019’s disclosure. In light of Karjala 2019’s disclosure of suitable values of the melting point and density of the disclosed polymers, one of ordinary skill in the art would have been motivated to make Karjala 2019’s polymers having any of the values of the melting point and density within the disclosed ranges, including those values which fall within the scope of the presently recited relationship. Because Karjala 2019’s relationship among melting point and density is open-ended with respect to the lower limit of the melting point (that is, because Karjala 2019’s inequality encompasses all of the values of the melting point below the disclosed relationship with density), one of ordinary skill in the art would have had a reasonable expectation that Karjala 2019’s polymers could be made with melting points falling within the scope of the presently recited inequality. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made polymers according to Karjala 2019 which have values of the melting point and density which fall within the scope of the presently recited relationship.
As to claim 3: Karjala 2019 further discloses melt index (I2) values of the polymer of 0.1 to 3 g/10 min and intermediate values (see ¶¶ [0062]-[0063]) which fall within the presently recited range.
As to claim 7: Karjala 2019 further discloses amyl group contents of the polymer of greater than 1.0 per 1000 carbon atoms (see ¶ [0048]) which falls within the presently recited range.
As to claims 9-10: Karjala 2019 further discloses that the composition may include a second ethylene-based polymer such as an ethylene/alpha-olefin copolymer or others (see ¶ [0085]).
As to claims 11-13: Karjala 2019 further discloses that the compositions may be formed into films by extrusion coating (see ¶ [0113]).



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,815,375 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1, 4-6, and 8: US ‘375 claims a composition comprising ethylene-carbon monoxide copolymers  made in a high pressure, free-radical polymerization (see claims 1 and 3 of US ‘375). US ‘375 further claims carbon monoxide contents of the polymers of 0.2 to 0.9 wt% (see claim 1, component (A) of US ‘375), and these values overlap the presently recited range. US ‘375 further claims densities of the polymers of 0.923 to 0.928 g/cc and intermediate values (see claim 1, component (C) of US ‘375), and these values fall within the range presently recited in claim 6. US ‘375 further claims melting points of the polymers of 105 to 110 °C (see claim 10 of US ‘375), and these values overlap the range presently recited in claim 5. US ‘375 further claims a relationship among the melting point and the density (see claims 1 and 4 of US ‘375) which overlaps the presently recited relationship.
US ‘375 does not specifically claim an embodiment of a polymer which satisfies the presently recited relationship among melting point and density.
One of ordinary skill in the art would have merely exercised ordinary creativity by making any of the polymers within the scope of the polymers claimed by US ‘375. In light of the recitation in the claims of US ‘375 of suitable values of the melting point and density of the disclosed polymers, one of ordinary skill in the art would have been motivated to make the polymers claimed by US ‘375 having any of the values of the melting point and density within those ranges, including those values which fall within the scope of the presently recited relationship. Because the relationship among melting point and density recited in US ‘375 is open-ended with respect to the lower limit of the melting point (that is, because the inequality recited in US ‘375 encompasses all of the values of the melting point below the disclosed relationship with density), one of ordinary skill in the art would have had a reasonable expectation that the polymers of US ‘375 could be made with melting points falling within the scope of the presently recited inequality. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made polymers according to the claims of US ‘375 which have values of the melting point and density which fall within the scope of the presently recited relationship.
The further limitations of present claim 7 and 11-12 are adequately set forth in claims 6 and 8-9 of US ‘375.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form. Claims 14-19 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764